DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-7, 10-12, 14, 15, 17, 26 have been canceled. Claims 1, 2, 8, 9, 13, 16, 18-25, 27-29 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 8, 9, 13, 16, 18-25, 27-29, in the reply filed on 3-2-22 is acknowledged. 
Applicants elected embryonic stem (ES) cell is 2b and undifferentiated cells in 2d. 
Upon reconsideration, the distinction between cancerous and non-cancerous pluripotent cell (Groups I and II) has been withdrawn because pluripotent can be teratogenic. 
Claims 1, 2, 8, 9, 13, 16, 18-25, 27-29 are under consideration as they relate to differentiating a non-cancerous somatic cell into a pluripotent cell. 
The claims are not being examined as they relate to reprogramming somatic cells into multipotent cells (Groups III, IV, VII, VIII) or reprogramming somatic cancer cells (Groups V, VI). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 9, 13, 16, 18-25, 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolating exosomes from human pluripotent cells, and introducing the exosomes to non-cancerous human somatic cells such that the somatic cells are reprogrammed into pluripotent cells does not reasonably provide enablement for making/using pluripotent cells in any species other than human, using exosomes from any undifferentiated cell to make pluripotent cells other than pluripotent cells, using reprogrammed pluripotent cells to identify drugs for cancer treatment, or treating any condition using any differentiated cell obtained from a reprogrammed pluripotent cell. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of reprogramming a differentiated cell into an undifferentiated cell state, comprising introducing an exosome from an undifferentiated cell into the differentiated cell.
Claim 1 encompasses making a pluripotent cell from a somatic cell using exosomes. It also encompasses using exosomes from any pluripotent or multipotent cells to make pluripotent cells. Undifferentiated multipotent cells encompassed by claim 1 include hematopoietic cells, mesenchymal stem cells (MSCs), neural stem cells, cardiac stem cells, germ stem cells, et al. The claim encompasses making cells that have the same marker protein pattern of embryonic stem (ES) cells or induced pluripotent stem (iPS) cells, that are pluripotent, or are able to for each of the three germ layer tissue-types, i.e. endoderm, mesoderm, and ectoderm (claim 19). 
Claim 1 encompasses making/using any species of pluripotent cells. 
The specification is limited to centrifuging mammalian pluripotent cells to clear cellular debris, centrifuging the supernatant at 100000 g for 70 min, washing the “exosome” pellet in PBS followed by centrifugation at 100000 g for 70 min, and reprogramming fibroblasts using the exosomes (pg 16, para 88; pg 18, Example 2). The specification uses the exosome to reprogram human fibroblasts in DMEM/F12 supplemented with penn/strep and 10% FBS treated with 300 μl “2i medium” for 7-10 days (pg 16, para 88). Pg 18-19, para 100-102, describes an iPSC line as IMR-90; however, IMR-90 are human lung fibroblasts (pg 20, para 107), not induced pluripotent stem cells. 
RNA from the exosomes was analyzed from exosomes obtained from different pluripotent cells; exosomes from HUES7 cells showed the highest level of reprogramming factors (pg 19, para 103). miRNA from HUES7 exosomes was also analyzed (pg 19, para 104). 
Colonies formed upon exposure to exosomes which were transferred to a fibroblast feeder layer followed by subculture on Matrigel (pg 20, para 107). The cells expressed levels of Nanog, Oct4, and Sox2 similar to human pluripotent cells and bound antibodies against Oct4, Nanog, TRA-1-81, Lin28, Sox2 and SSEA4 (pg 20, para 108, Fig. 6; para 109; Fig. 7). 
The cells were able to form teratomas and differentiating into a neural lineage (pg 21, para 110; pg 21, para 111). 
The specification enables obtaining human pluripotent cells. While applicants did not teach the human cells were capable of forming mesoderm and endoderm, applicants taught the cells were capable of forming teratomas which was the standard for identifying human pluripotent cells (Feng, Cell Stem Cell, 2009, Vol. 4, pg 301-312; pg 308, Table 3). 
The specification does not enable making/using pluripotent cells in any species other than human. The specification does not correlate human pluripotent cells to any other species including mice or rats or any other species. Feng (cited above) taught mouse pluripotency is established by testing for teratoma formation, chimera formation, and germline transmission. Rat pluripotency is established by chimera formation and either teratoma formation or germline transmission (pg 308, Table 3). The specification does not correlate the human pluripotent cells to rat or mouse pluripotent cells. The specification and the art at the time of filing do not teach the mammalian pluripotent cells have the same markers and features of as pluripotent cells of birds, reptiles, amphibians, fish or insects. The specification does not teach obtaining exosomes from non-mammalian pluripotent cells or making non-mammalian pluripotent cells. 
The specification does not enable using exosomes from any undifferentiated cell other than pluripotent cells to make pluripotent cells. The specification does not correlate using exosomes derived from pluripotent cell to make pluripotent cells to using exosomes derived from hematopoietic cells, MSCs, neural stem cells, cardiac stem cells, germ stem cells, et al. The specification does not teach exosomes from multipotent cells are capable of producing pluripotent cells. 
The specification does not enable using reprogrammed pluripotent cells to identify drugs for cancer treatment as required in claim 27. Liu (9250230) administered candidate cancer agents to iPS cells to determine their ability to inhibit growth of the iPS cell (claim 1). However, the specification and the art at the time of filing do not correlate this to identifying drugs for cancer treatment as required in claim 27. It is unclear why those of skill would expect a compound that inhibits growth of pluripotent cells to be able to treat a carcinoma, melanoma, glioblastoma, etc. The specification and the art at the time of filing do not provide adequate guidance to identify drugs for cancer treatment using the method of claim 27 other than identifying agents the inhibit growth of pluripotent cells. 
The specification does not enable treating any condition using cells differentiated from the reprogrammed pluripotent cells. Claim 28 encompasses differentiating the reprogrammed pluripotent cells into any type of cell and using them to treat any disease. The specification teaches differentiating the reprogrammed pluripotent into neural cells but does not teach using them to treat disease. Claim 29 requires treating Parkinson’s disease or spinal injury; however, the specification does not teach the structure/function of any specific neural cell that is capable of treating Parkinson’s disease or spinal injury. Nor does the specification teach the reprogrammed pluripotent cells are capable of becoming any specific neural cell capable of treating disease. The specification simply says the reprogrammed pluripotent cells are capable of becoming a neural lineage as indicated by generic expression “towards PAX6, nestin, neurofilament and β3 tubulin, as well as upregulated expression of the neural stem markers CD133, MUSASHI, NESTIN PAX6 and SOX1” (pg 21, para 111). The specification does not correlate any specific neural function to the marker pattern or provide adequate guidance that the cells are capable of treating disease, specifically Parkinson’s disease or spinal injury. The specification does not correlate differentiating reprogrammed pluripotent cells into neural cells to any other cell type or treating any other disease as broadly encompassed by claim 28. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use pluripotent cells in any species other than mammal, use exosomes from any undifferentiated cell other than pluripotent cells to make pluripotent cells, use reprogrammed pluripotent cells to identify drugs for cancer treatment, or treat any condition using the reprogrammed cells. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 13, 16, 18-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Ratajczak (Leukemia, 2006, Vol. 20, pg 847-856). 
Ratajczak reprogrammed isolated bone marrow mononuclear cells into pluripotent cells using microvesicles obtained from mouse and human ES cells (title; pg 848, “ES cell culture and isolation of ES-MV”; pg 856, col. 2, last full paragraph). Microvesicles are exosomes as claimed. This is equivalent to introducing an exosome from an undifferentiated cell into a differentiated cell as required in claim 1. 
The pluripotent obtained and the ES cell used to make the exosome are equivalent to a “stem cell”, an “ES cells”, a “cell from a mammal”, a “cell from a human” as required in claim 2. 
The mononuclear cells of Ratajczak are somatic cells as in claim 8. 
The mononuclear cells of Ratajczak are macrophages, monocytes, and mononuclear cells as in claim 9.
Claim 13 has been included because it further limits the cancer cell in claim 8 without limiting the claim to cancer cells or excluding non-cancer cells. 
The exosome contains Nanog, Oct4, Sox2, FGF21, NR5a2, SSEA4, TR-1-60, and TR-1-81 as required in claim 16 because they were obtained from pluripotent cells and because those proteins are markers of pluripotent cells. 
The pluripotent obtained and the ES cell used to make the exosome are equivalent to “a pluripotent state” as required in claim 18. 
The pluripotent obtained has “a similar gene and surface marker expression profile as that of an ES cell and an iPS cell” as required in claim 19 because Ratajczak taught the cells expressed Oct4, Nanog, and Rex1 (abstract; pg 851, col. 1, 1st full para). 
The pluripotent obtained is “pluripotent” as required in claim 19 because Ratajczak taught the cells expressed Oct4, Nanog, and Rex1 (abstract; pg 851, col. 1, 1st full para). 
The pluripotent obtained is “able to form three germ layers” as required in claim 19 because it was made using an exosome obtained from an ES cell as encompassed by the claim and described in the specification as being part of the invention and because Ratajczak taught the cells expressed Oct4, Nanog, and Rex1 (abstract; pg 851, col. 1, 1st full para). 
Claim 20 has been included because it further limits the cancer cell in claim 18 without limiting the claim to cancer cells. 
Ratajczak contacted the mononuclear cells with the exosome in the presence of media (pg 848, col. 2, 1st full para) which is equivalent to “a first medium suitable for the uptake of the exosome by the differentiated cell, thereby to reprogram the differentiated cell into the undifferentiated cell state” as required in claim 21. 
Ratajczak used DMEM, pen-strep, and 10% FBS (pg 848, col. 2, 1st full para) as required in claim 22. 
Ratajczak contacted the cells with exosomes for 5 days (pg 848, col. 2, 1st full para) which is “at least 4 hours or more” or “at least 3 days or more” as required in claim 23. 
Claim 24 has been included because it requires a second medium that is ESGRO-2i or DMEM and because Ratajczak used DMEM (pg 848, col. 2, 1st full para). The 1st medium and the 2nd medium are the same. 
Claim 25 has been included because it limits incubation time in the 2nd and because the 1st and 2nd media are the same and cultured “at least 3 hours” as claimed. 

Claim 27 is rejected under 35 U.S.C. 102a1 as being anticipated by Liu (9250230). 
Liu administered candidate cancer agents to iPS cells to determine their ability to inhibit growth of the iPS cell (claim 1). 
The process of claim 27 requires using a pluripotent cell obtained by the method of claim 1 which is a product-by-process embedded into a “method of using” claim. Claim 27 does not expressly require performing the method of claim 1. The iPS cells of Liu have the same structure/function as the pluripotent cell used in the method of claim 27. Therefore, Liu anticipates the claim. 

Claims 28 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by George (9694036). 
George taught making midbrain dopaminergic neurons from iPS cells and administering them to patients with Parkinson’s disease (col. 3, lines 34-41). 
The process of claim 28 requires using a pluripotent cell obtained by the method of claim 1 which is a product-by-process embedded into a “method of using” claim. Claim 28 does not expressly require performing the method of claim 1. The iPS cells of George have the same structure/function as the pluripotent cell used in the method of claim 28. Therefore, George anticipates the claim. 
Claim 29 requires the iPS cell is used to treat Parkinson’s disease. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 13, 16, 18-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (9250230) in view of Ratajczak (Leukemia, 2006, Vol. 20, pg 847-856). 
Liu administered candidate cancer agents to pluripotent cells to determine their ability to inhibit growth of the iPS cell (claim 1). The pluripotent cells were reprogrammed from a variety of somatic cells using a variety of reprogramming factors (col. 23, lines 1-35). 
Liu did not teach reprogramming somatic cells into pluripotent cells using exosomes as encompassed by claim 1. 
However, Ratajczak reprogrammed somatic cells into pluripotent cells using exosomes (see anticipation rejection). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administering candidate candidate agents to reprogrammed pluripotent cells to determine their ability to treat cancer as described by Liu using pluripotent cells obtained using exosomes described by Ratajczak. Those of ordinary skill in the art at the time of filing would have been motivated to prevent transfection using plasmid- or viral-based technology. Exosomes were known as natural products, were preferable to avoid introducing plasmid or viral DNA, and was well-within the purview of the skilled artisan. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1, 2, 8, 9, 13, 16, 18-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over George (9694036) in view of Ratajczak (Leukemia, 2006, Vol. 20, pg 847-856). 
George taught making midbrain dopaminergic neurons from iPS cells and administering them to patients with Parkinson’s disease (col. 3, lines 34-41). The pluripotent cells were reprogrammed from a variety of somatic cells using a variety of reprogramming factors (col. 14 “Sources of pluripotent stem cells”).
George did not teach reprogramming somatic cells into pluripotent cells using exosomes as encompassed by claim 1. 
However, Ratajczak reprogrammed somatic cells into pluripotent cells using exosomes (see anticipation rejection). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administering cells derived from reprogrammed pluripotent cells to to treat Parkinson’s disease as described by George using pluripotent cells obtained using exosomes described by Ratajczak. Those of ordinary skill in the art at the time of filing would have been motivated to avoid transfection using plasmid- or viral-based technology. Exosomes were known as natural products, were preferable to avoid introducing plasmid or viral DNA, and was well-within the purview of the skilled artisan. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632